Citation Nr: 0507022	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Armed Forces in 
the Far East (USAFFE) from November 1941 to April 1942 and 
from February 1945 to January 1946.  He died on December [redacted], 
1988.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
essentially reopened the appellant's previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death and then denied this claim on the merits.  
The appellant has perfected a timely appeal.

By decision issued in November 2003, the Board remanded the 
issue of whether new and material evidence had been received 
sufficient to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death to the Appeals Management Center (AMC) in 
Washington, D.C..  This issue now has been returned to the 
Board.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The November 1989 rating decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.

3.  Evidence added since the November 1989 rating decision is 
neither cumulative nor redundant, bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for the cause of the veteran's death.

4.  The immediate cause of the veteran's death was 
cardiopulmonary arrest, due to or as a consequence of a 
cerebrovascular accident and an intracerebral hemorrhage.

5.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

6.  The evidence does not demonstrate a relationship between 
the cause of the veteran's death and any disability that was 
manifested in or was related to his period of military 
service.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, is final.  38 U.S.C.A. 
§ 4004 (1989) (now codified at 38 U.S.C.A. § 7104 (West 
2002)); 38 C.F.R. § 19.104 (1989) (now codified at 38 C.F.R. 
§ 20.1100 (2004)).

2.  Evidence associated with the claims file subsequent to 
the November 1989 rating decision is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 106, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.300, 
3.301, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision on the question of new and 
material evidence, further assistance is unnecessary to aid 
the appellant in substantiating this aspect of her claim.

With regard to the reopened claim, the Board finds that the 
appellant has received notice and assistance required by the 
VCAA. 

The VCAA requires that VA tell claimants what evidence is 
needed to substantiate the claim, what evidence the claimant 
is responsible for obtaining, what evidence VA will undertake 
to obtain, and that the claimant should submit relevant 
evidence in her possession.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).

In a letter dated in February 2001, the appellant was advised 
that to substantiate her claim, she needed to submit 
competent medical or lay evidence that the illnesses causing 
the veteran's death had its onset in service or was directly 
related to a disease or injury or event that occurred in 
service.  She was advised of what constituted competent 
evidence.  

In that letter and in a letter issued in February 2004, the 
appellant was advised that VA would undertake to obtain 
records of treatment at Federal facilities and from private 
sources for which the appellant furnished necessary 
information and releases.  She was advised that she was 
responsible for reporting such records.  The February 2004 
letter specifically advised her to submit relevant records in 
her possession.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  She did not submit evidence 
substantiating her claim.  If she had submitted additional 
evidence substantiating her claim, she would have received 
the same benefit as if she submitted the evidence prior to 
initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There are no known and relevant records that are not part of 
the record.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the evidence of a link between current 
disability and service must be competent.  Charles v. 
Principi, 16 Vet. App. 370 (2002).

As will be discussed below, there is no competent evidence 
that a condition causing or contributing to the veteran's 
death may be related to service.  Therefore, a medical 
opinion is not required.

Factual Background

As noted above, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in November 1989.  This decision was not 
appealed.  The evidence of record at the time of this 
decision included the veteran's service medical records, the 
veteran's death certificate, a copy of the veteran's 
discharge certificate from the Philippine Army, an undated 
affidavit from E.M.Z., and a certification from the Republic 
of the Philippines, Department of National Defense, 
Philippine Veterans Board.  

A review of the veteran's available service medical records 
shows that he was treated for "fever-malaria-old" in May 
1945.  The in-service examiner noted that the veteran had 
incurred this disease in Bataan.  The veteran also was 
hospitalized for nasopharyngitis and acute bronchitis in 
August and September 1945.

The veteran's death certificate indicates that he died on 
December [redacted], 1988, at age 72.  According to the death 
certificate, the veteran's immediate cause of death was 
cardiopulmonary arrest.  It was noted that there had been 5 
days between the onset of this condition and the veteran's 
death.  The antecedent causes of death were a cerebrovascular 
accident and an intracerebral hemorrhage.  Other significant 
conditions contributing to the veteran's death were 
pneumonia.  

A review of the veteran's discharge certificate from the 
Philippine Army indicates that he was discharged on January 
20, 1946.

In his undated affidavit, E.M.Z. stated that he knew the 
veteran and had served with him in the USAFFE from November 
1941 to April 1942.

A review of the certification from the Republic of the 
Philippines, Department of National Defense, Philippine 
Veterans Board indicates that, in October 1955, this agency 
certified that the veteran had been inducted in to active 
Philippine Army service in November 1941 and had been 
honorably discharged in January 1946.

In September 1989, the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, notified VA that the veteran 
was not a prisoner of war and had no recognized guerilla 
service.  NPRC also confirmed that the veteran had been 
honorably discharged from the Philippine Army in January 
1946.

As noted above, in a letter dated in November 1989, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

In November 2000, the appellant filed a request to reopen the 
previously denied service connection claim for the cause of 
the veteran's death.

The newly submitted evidence includes an Affidavit of 
Philippine Army Personnel, a certification from the Armed 
Forces of the Philippines, a private x-ray record, the 
veteran's terminal medical records, and lay statements.

A review of the Affidavit of Philippine Army Personnel signed 
by the veteran and dated in November 1945 indicates that he 
served in the USAFFE from November 1941 until his unit 
surrendered to the Japanese Army in April 1942.  The veteran 
contended that he had been a prisoner of war and had escaped 
from the Japanese during the Bataan Death March in April 
1942.  The veteran also contended that he had suffered from 
malaria, dysentery, and a shrapnel wound in the back during 
service.

A review of the certification from the Armed Forces of the 
Philippines dated in September 2000 indicates that the 
veteran served in the USAFFE.  The veteran had reported that 
he had incurred malaria, dysentery, and a shrapnel wound in 
the back during service.  He also had reported that he had 
been a prisoner of war from April 10 to April 14, 1942.

A review of the veteran's private X-ray record, dated in June 
1972 but not received at the RO until November 2001, 
indicates that the veteran had a chest x-ray taken at a 
private hospital in June 1972.  The results of the chest x-
ray showed infiltrates in the left upper lobe.  The 
radiologist's impression was pulmonary tuberculosis.

The veteran's terminal medical records show that he was 
hospitalized in December 1988 for a loss of consciousness.  
On admission, the veteran's eyes were not responsive to 
light.  He had no gag reflex.  Decompression was done with a 
poor response and the veteran began to develop complications.  
The veteran went in to respiratory arrest, and his relatives 
requested that the doctors not resuscitate him.  He died 5 
days later.  The diagnoses included a recent cerebrovascular 
accident, probably secondary to an intracerebral hemorrhage, 
and pneumonia.

In October 2000, Dr. Renato Tan, reported on the status of 
the appellant's health.

In a March 2001 statement, the appellant contended that her 
husband had complained of chest pain since active service 
during World War II.  She contended that this had contributed 
to the pneumonia which had led to his death.

A neighbor  reported in March 2001, that he had known the 
veteran since "the year 1950's," and was aware that the 
veteran had a back injury in World War II, which had caused 
"a severe lung failure," which prevented him from working.

Analysis

With respect to the question of whether new and material 
evidence has been received sufficient to reopen the 
appellant's previously denied service connection claim for 
the cause of the veteran's death, pertinent law and 
regulations provide that, if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the November 1989 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the appellant's previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.

The newly submitted evidence includes the veteran's post-
service X-ray showing pulmonary tuberculosis, his terminal 
medical records, and additional documentation concerning his 
Philippine Army service.  Although the additional 
documentation of the veteran's Philippine Army service 
consists of uncertified documents from a foreign government 
(in this case, the Republic of the Philippines), it still 
constitutes evidence not previously submitted to VA, which 
must be considered in order to fairly adjudicate the 
underlying service connection claim for the cause of the 
veteran's death.  See 38 C.F.R. § 3.202 (2004).  

The post-service treatment records show that the veteran 
experienced pulmonary tuberculosis in June 1972, and was 
treated for pneumonia at the end of his life in 1988.  These 
records provide more complete information as to the veteran's 
post-service health.  Such medical evidence is not only new, 
but is also material because it provides information not 
previously considered which is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001).

Having received new and material evidence, the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Board must now determine whether entitlement to service 
connection for the cause of the veteran's death is warranted 
on the merits.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2004).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303 (2004).

Service in the Philippine Commonwealth Army, when called to 
active service in or with the U.S. Armed Forces, as in this 
case, constitutes active service for VA compensation 
purposes.  38 C.F.R. §§ 3.340, 3.341 (2004).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

At the time of the veteran's death, service connection was 
not in effect for any disabilities that could be related to 
or a contributory cause of his death.  Service connection 
could nonetheless be established by competent evidence 
linking the causes of death to a disease or injury in 
service.  As just discussed, there is no medical evidence 
linking the causes of the veteran's death (cardiopulmonary 
arrest, cerebrovascular accident, intracerebral hemorrhage, 
pneumonia) to service, or to any disability related to 
service.  

The appellant has maintained that a lifetime of respiratory 
problems which began during the veteran's Philippine Army 
service contributed to, or caused his death.  There is no 
evidence that she possesses the requisite medical expertise 
to express a competent opinion as to medical diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although she is, perhaps, competent to note that the 
veteran reported a history of chest pain; she is not 
competent to say that the chest pain was a manifestation of 
the conditions that caused the veteran's death.  Moreover, 
her recently reported history, is not consistent with the 
contemporaneous medical records, which do not contain 
findings of chest pain in the decades immediately following 
service.

The report of the veteran's neighbor is of little or no 
probative value because the neighbor had no personal 
knowledge of the alleged injury in service, and also is not 
shown to have the requisite medical expertise to link such an 
injury to a condition that caused the veteran's death.

The service medical records show treatment for 
nasopharyngitis, acute bronchitis, and fever or malaria.  
Although presumptive service connection is available for 
veterans who incur malaria within 1 year of active service, 
and although the veteran was diagnosed with malaria while on 
active service in May 1945, this disease was not one of the 
causes of the veteran's death.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  There is also no evidence that nasopharyngitis or 
bronchitis was ever found after service, or that they played 
any role in the veteran's death.

The veteran's post-service treatment records show that he was 
diagnosed with pulmonary tuberculosis in June 1972.  Although 
presumptive service connection is available for active 
tuberculosis manifested within 3 years of separation from 
service, the veteran's only known post-service treatment for 
tuberculosis occurred in 1972, more than 25 years after his 
separation from service.  Id.  In any event, there is also no 
evidence that tuberculosis played a role in the veteran's 
death.  

The veteran had pneumonia at the time of his hospitalization 
for a loss of consciousness 5 days prior to his death in 
1988.  Critically, however, none of the veteran's post-
service treatment records contain evidence of a nexus between 
pneumonia and a disease or injury incurred during his 
qualifying service.

Because service connection was not in effect for any diseases 
or conditions at the time of the veteran's death, and because 
the objective medical evidence of record shows no nexus 
between any disease or injury and the veteran's service, and 
no nexus between such disease or injury and the veteran's 
death, the Board finds that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death.

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


